Citation Nr: 0010810	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 21, 1997, 
for the grant of service connection for degenerative changes 
of the lower lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
November 1956. 

The issue on appeal arises from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in which the RO 
granted service connection for degenerative changes of the 
lower lumbar spine and assigned a 20 percent rating, 
effective from February 21, 1997.  The veteran subsequently 
perfected an appeal concerning the effective date of the 
grant of service connection. 

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that on a Form 9 filed in November 1998, the veteran 
indicated that he wanted to testify before a member of the 
Board via a video conference hearing.  In a May 1999 letter, 
the veteran was advised that the hearing was scheduled to 
take place on July 6, 1999.  However, in a written statement 
associated with the claims file on July 6, 1999, the veteran 
indicated that he no longer wanted this video conference 
hearing.  However, the veteran did indicate his intent to 
pursue the issue of increased rating for his back disorder.  
This issue, which has not been developed for appellate 
review, is addressed in the REMAND section below.  


FINDINGS OF FACT

1.  By a October 1997 rating decision, the RO granted service 
connection for degenerative changes of the lower lumbar 
spine, and assigned a 20 percent rating effective from 
February 21, 1997. 

2.  In November 1998, the veteran perfected his appeal 
concerning the effective date for the grant of service 
connection for degenerative changes of the lower lumbar 
spine. 

3.  In a written memorandum associated with the claims file 
in July 1999, the veteran requested that his appeal 
concerning an earlier effective date be withdrawn. 

4.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an 
effective date prior to February 21, 1997, for the grant of 
service connection for degenerative changes of the lower 
lumbar spine, have been met and the veteran's appeal is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an October 1997 rating decision, the RO granted service 
connection for degenerative changes of the lower lumbar spine 
and assigned a 20 percent rating, effective from February 21, 
1997.  In November 1998, the veteran submitted a substantive 
appeal concerning an earlier effective date for this grant of 
service connection.  The veteran's claim was certified for 
appeal to the Board in April 1999.

On a written statement associated with the claims file on 
July 6, 1999, the veteran wrote, in pertinent part, the 
following words: "I want to drop my appeal."  As detailed 
in the introduction section above, the veteran also indicated 
that he no longer wanted to testify at a video conference 
hearing concerning this claim.   

Under these circumstances, the Board construes the veteran's 
July 1999 written statement as a request to withdraw his 
appeal regarding the claim for an earlier effective date.

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d) (5) 
(West 1991).  A substantive appeal may be withdrawn in 
writing at any time prior to the promulgation of a decision 
by the Board.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal that was personally filed by the 
appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the case at 
hand, prior to the promulgation of a decision by the Board, 
the veteran expressly withdrew his claim on appeal.  As a 
result of the withdrawal, no allegations of error of fact or 
law remain before the Board for consideration.  Consequently, 
the veteran's appeal is dismissed without prejudice.  

ORDER

The veteran's claim concerning entitlement to an effective 
date prior to February 21, 1997, for the grant of service 
connection for degenerative changes of the lower lumbar 
spine, is dismissed.  


REMAND

As detailed above, by its October 1997 rating decision, the 
RO granted service connection for degenerative changes of the 
lower lumbar spine and assigned a 20 percent rating.  In a 
written statement filed in March 1998, the veteran asserted 
that his lumbar spine disability was "under-rated" and 
requested that the RO "review and adjust my service 
connected percentage accordingly."  The undersigned finds 
that this statement may be considered a valid notice of 
disagreement concerning the rating assigned for the veteran's 
service connected degenerative changes of the lower lumbar 
spine.  As such, the RO should issue a statement of the case 
on this issue, and the veteran must be given the opportunity 
to respond.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this claim is REMANDED to the RO for the 
following:

The RO should issue the veteran a 
Statement of the Case on the matter which 
is the subject of this Remand, and the 
veteran and his representative should be 
given the opportunity to respond.  The 
veteran should be advised of the need to 
file a timely substantive appeal if he 
wishes the Board to consider this issue.

In the event a timely substantive appeal is filed, the case 
should be returned to the Board.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while this issue is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
N. R. Robin
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


